Citation Nr: 1712120	
Decision Date: 04/14/17    Archive Date: 04/19/17

DOCKET NO.  16-11 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been found to reopen the previously denied claim for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for a lower back disability, to include as secondary to the service connected left and ankle disabilities.

4.  Entitlement to an increased evaluation for left ankle sprain with calcaneal spurs on x-ray, currently evaluation as 20 percent disabling. 

5.  Entitlement to an increased evaluation for right ankle strain with calcaneal spurs on x-ray, currently evaluated as 20 percent disabling.

6.  Whether an extraschedular evaluation is warranted under 38 C.F.R. § 3.321(a) for the service-connected left ankle disability.

7. Whether an extraschedular evaluation is warranted under 38 C.F.R. § 3.321(a) for the service-connected right ankle disability.


WITNESSES AT HEARING ON APPEAL

Veteran and his Witnesses, JE and DD


ATTORNEY FOR THE BOARD

Department of Veterans Affairs


INTRODUCTION

The Veteran served on active duty from December 1963 to December 1965.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions dated in May 2016, April 2016, January 2013 of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois which addressed, respectively, service connection for hearing loss, service connection for a lower back disability, and increased evaluations for left and right ankle disabilities.

The Veteran testified at a video conference hearing at the RO before the undersigned Veterans Law Judge, sitting in Washington, DC.  Transcripts of the testimony from this hearing have been associated with the claims file.  

The issue of entitlement to a total disability evaluation based on individual unemployability (TDIU) has been raised by the record in a March 2016 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).  

Although the RO determined that new and material evidence had been submitted to reopen the Veteran's claim for service connection for bilateral hearing loss, the Board must determine on its own whether new and material evidence has been submitted to reopen these claims.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The Veteran seeks entitlement to service connection for a lower back disability and has argued that the condition has developed as secondary to his service-connected ankle disabilities.  However, the record shows that he injured his left ankle jumping from a helicopter and thus the issue of direct service connection for a back disability is reasonably raised by the record.  The issue is thus recharacterized as on the first page of this decision.  See Combee v. Brown, 34 F.3d 1039, 1045-44 (Fed. Cir. 1994).  

In August 2016, the RO advised the Veteran that his previous attempts to designate a new service organization or individual representative had not been successful because he and the representative of the service organization had incorrectly filled out the VA Form 21-22 and had filled out the wrong form, respectively.  The RO informed the Veteran and his chosen service organization of the corrective action needed, and enclosed a copy of VA Form 21-22a.  In addition, the RO separately informed the individual the Veteran attempted to designate as a representative that she was not qualified to so serve.  To date neither the Veteran nor the organization or individual have responded.  Accordingly, the Board will proceed as though the Veteran has chosen to remain unrepresented. 

The issues of service connection for a lower back disability, to include as secondary to the service-connected bilateral ankle disabilities, and to extra-schedular evaluations for left and right bilateral ankle disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  In January 2004, the RO denied the claim for service connection for bilateral hearing loss.  The Veteran was notified of that decision but did not initiate an appeal, and new and material evidence was not received within one year of the rating decision.

2.  Some of the evidence received since the January 2004 rating decision, when considered by itself or in connection with evidence previously assembled, related to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for bilateral hearing loss.

3.  Resolving all reasonable doubt in the Veteran's favor, bilateral hearing loss is related to active duty service.

4.  The service-connected left ankle disability is manifested by pain and pain on motion, instability, and swelling, and reported and observed functional loss but not ankyloses.

5.  The service-connected right ankle disability is manifested by pain and pain on motion, instability, and swelling, and reported and observed functional loss but not ankyloses.


CONCLUSIONS OF LAW

1.  The January 2004 rating decision that denied service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105(b), (c) (West 2014); 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2016).

2.  New and material evidence has been received, and the claim for service connection for bilateral hearing loss is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2016).

3. The criteria for establishing service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1154(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2016).

4.  The criteria for an evaluation greater than 20 percent for left ankle sprain with calcaneal spurs on x-ray have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.40-4.46, 4.59, 4.71, 4.71a, Diagnostic Code 5271 (2016).

5.  The criteria for an evaluation greater than 20 percent for right ankle strain associated with left ankle sprain with calcaneal spurs on x-ray have not been met.  38 U.S.C.A. § 1155(west 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.40-4.46, 4.59, 4.71, 4.71a, Diagnostic Code 5271 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

Because the claim for bilateral hearing loss is being reopened and the service connection claim for bilateral hearing loss is being granted, there is no need to review whether VA's statutory duties to notify and assist are fully satisfied concerning these issues as any error would be non-prejudicial.  See 38 U.S.C.A. § 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); see also 38 C.F.R. § 3.102, 3.156, 3.159, 3.326 (2015).

Concerning the claims for increased evaluations for bilateral ankle disabilities, the Board notes that the assigned Diagnostic Code offers no greater evaluation for either ankle disability.  Notwithstanding, a VCAA notice response designed by the Veteran in May 2012 reflects that the Veteran received a VCAA notice pursuant to his March 2012 claim for increased evaluation for his bilateral ankle disabilities.  Hence, VA's duty is considered to be fulfilled.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

VA also met its duty assist the Veteran.  VA obtained the Veteran's service treatment records (STRs), VA treatment records and records from the Social Security Administration (SSA), along with all other relevant medical treatment records identified by the Veteran.  These records have been associated with the claims file.  

As will be discussed below, the Board has concerns as to the etiology opinions expressed in the VA audiological findings and examinations afforded the Veteran for his hearing impairment.  However, the Board is granting the claim for service connection for bilateral hearing loss.  In addition, the Veteran has already been granted the maximum evaluation that is afforded under the Diagnostic Code concerning the evaluation of ankle disabilities involving limitation of motion absent ankyloses, and is remanding that for consideration of extraschedular evaluation for bilateral ankle disabilities.  Thus, it is not necessary to remand the claim concerning the claims for hearing impairment, and the Board finds that any deficiency in VA's VCAA notice or development action is harmless error.  See Pratt v. Nicholson, 20 Vet. App. 252 (2006), Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (holding that the VCAA is not applicable to matters in which the law, and not the evidence, is dispositive).

VA examinations have been proffered the Veteran for his bilateral hearing claims in April 2016, June 2014, March 2015, February 2005, and October 2003.  All these examinations have in part or total considered the results to be invalid due to the Veteran's inconsistent responses.  In addition, the record references an April 2013 audiological examination conducted by the Veteran's treating physician (see %Req for VAX, 4/13 tx'ing audio exam reports noted (not of file) (rec'd 2/19/2015)).  This report is not of record.  But, treatment records concur that such an evaluation was completed and was found to have been valid enough to prescribe hearing aids (see CAPRI Records, Virtual VA Records, pp. 565-78, 612-15, 629-31 (rec'd 7/8/14)).  Notwithstanding, the Board finds it may grant service connection for bilateral hearing loss on the evidence currently of record.  Therefore, remand for further examination or the missing April 2013 examination is not warranted.  See, Bernard v. Brown, 4 Vet. App. 384 (1993).  

Concerning the Veteran's claims for increased evaluations for his bilateral ankle disabilities, VA examination reports dated January 2016 and November 2012 are of record and have been found to be sufficient for the purposes of evaluating these claims.  Such reports have described the disabilities in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (quoting Green v. Derwinski, 1 Vet. App. 121, 124   (1991).  See also, Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).  In addition, the examination included joint testing for pain at rest and in motion, and with range of motion for both the service-connected right ankle and the nonservice-connected left ankle.  The examiner also noted the Veteran's reports of functional limitation in weight-bearing.  See Correia v. McDonald, 28 Vet. App. 158, 169-170 (2016).  Given the foregoing, the Board finds that the VA examination substantially complies with Correia, supra.  Furthermore, the ankle disabilities are already evaluated at 20 percent-which is the maximum rating available absent evidence of ankyloses.  As there is no suggestion of ankyloses, any further examination to obtain additional range of motion studies could not result in a higher disability evaluation.

Neither the Veteran nor his representative identified additional health care providers whose records were necessary to the adjudication of this case.  There are no other records of which VA is aware that have not been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In sum, the Veteran has had a meaningful opportunity to participate effectively in the processing of this claim, and neither he nor his representative have argued that prejudicial error has been committed in discharging VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).

In reaching, this determination, the Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show, with respect to this claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 200); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

It is further noted that concerning both claims for service connection and increased evaluations, the Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995) 


A.  New and Material

Concerning the claim for bilateral hearing loss, in a January 2004 rating decision, the RO denied the claim.  The veteran did not timely disagree with this decision, and the January 2004 rating decision became final.  

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).  

Having carefully reviewed the evidence of record, the Board finds that new and material evidence has been received to reopen the claim for service connection for hearing loss.  The claim was previously denied on the basis that there was no evidence that the claimed bilateral hearing loss exists.  Results from the then-conducted October 2003 VA examination and addendum for audiology audiological reveals the finding that organic results could not be ruled out, and that behavior results did not agree with objective tested results.  Given the inconsistencies on the test, no diagnosis could be made and, hence, it was determined that hearing loss could not be confirmed as a diagnosed disability that was currently manifest as the result of active service.  Evidentiary submissions received since January 2004 includes the Veteran's testimony before the undersigned Judge.  In particular, the Veteran testified that he experienced periods of inability to hear following firing the 106 recoilless rifle, and that his ears bleed.  He also stated that he experienced episodes of inability to hear after training and competing on the 3rd Infantry Division's marksmanship committee.  He testified that his inability to hear has been continuously present, and worsening, to the present.  He stated he adjusted to it, does a lot of lip reading, and learned to sign.

His witness, DD, stated that he had known the Veteran since her 20s, as he and her mother were high school sweethearts.  She said he would tell her stories of shooting during that time.  She would ask, wasn't it loud to shoot so close to your ear?, and he would reply, yes, but I couldn't hear.  She said she thought he had selective hearing then, but she has come to understand that he really cannot hear if she calls.  She testified that his hearing has really deteriorated over the last ten years.

Accordingly, the Board finds that the Veteran's testimony and that of his witness as to the onset of his hearing loss and the continuity of symptomology from then to the present constitutes new and material evidence.  In this regard, the Board notes that evidence is not cumulative or redundant of the evidence previously of record.  Moreover, it is sufficient to raise a reasonable possibility of substantiating the claim.  Accordingly, the petition to reopen the claim for entitlement to service connection for tinnitus is granted.


B.  Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  Id. 

VA regulations provide that every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment.  38 C.F.R. § 3.304(b) (2016).  Before the presumption of soundness can be applied, there must be evidence that a disability or injury that was not noted on entrance into service manifested or was incurred in service.  See Gilbert v. Shinseki, 26 Vet. App. 48, 52 (2012).  Where there is evidence showing that a disorder manifested or was incurred in service, and this disorder is not noted on the Veteran's entrance examination report, the presumption of soundness operates to shield the Veteran from any finding that the unnoted disease or injury preexisted service.  Id. 

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b).  

Service connection may be granted on a presumptive basis for certain chronic diseases, including sensorineural hearing loss, if they are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  38 U.S.C.A. § 1101, 1112, 1113, 1137; 38 C.F.R. § 3.307, 3.309.

To prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In addition to the rules regarding service connection in general, there are additional considerations for addressing claims of entitlement to service connection for hearing loss.

Under the laws administered by VA, a certain threshold level of hearing impairment must be shown in order for hearing loss to be considered a disability. Impaired hearing will be considered a disability when the auditory threshold in any of the frequencies at 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies at 500, 1,000, 2,000, 3,000 and 4,000 Hertz are 26 decibels or greater; or when speech recognitions scores using the Maryland CNC test are less than 94 percent.  38 C.F.R. § 3.385. 

With audiology examinations, the threshold for normal hearing is from zero to 20 decibels; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).  The requirements for service connection for hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted.  The regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  However, unless a hearing loss as defined under 38 C.F.R. § 3.385 is shown, VA may not grant service connection for hearing loss.   

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

In this case, the Veteran seeks entitlement to service connection for bilateral hearing loss.  He contends and testified before the undersigned in January 2017 that he experienced the onset of hearing loss, as well as tinnitus, during active service and that he has had these symptoms of decreased hearing, as well as ringing in his ears, since then to the present.  

The Veteran must first establish he had a current hearing loss disability.  As will be explained, and despite inconsistencies in the medical evidence, the Board finds that the evidence establishes the Veteran manifests bilateral hearing loss as defined by VA.

Namely, the results of an October 2003 VA examination reflect audiometric findings of hearing loss within the meaning of the regulations.  See 38 C.F.R. § 3.385.  They are as follows:


HERTZ
Oct 2003
500
1000
2000
3000
4000
Avg.
RIGHT
40
40
40
50
80
52
LEFT
20
25
35
30
40
35

In addition, CNC Maryland speech tests resulted in 96 percent in the left ear and 48 percent in the right ear.  However, the audiologist noted that the Veteran only repeated one-half the words and, therefore, he found the speech test results were not adequate.  The audiologist noted additional inconsistencies in the audiogram, described as poor agreement between speech recognition and pure-tone average, and stated that an opinion regarding any relationship between the Veteran's hearing loss and his military service could not be rendered at the time.  In an addendum responding to a request for clarification as to why an opinion could not be offered, the examiner further explained that non-organic results could not be ruled out.  Behavioral results did not agree with objective test results, suggesting exaggerated behavioral results.  Because a definitive diagnosis could not be made, an opinion could not be offered.

A February 2005 VA examination for audiology reflects the following findings:


HERTZ
Feb 2005
500
1000
2000
3000
4000
Avg.
RIGHT
25
30
25
40
80
44
LEFT
15
30
30
30
45
34

Again, these findings represent hearing loss within the meaning of the regulation.  See Id.  CNC Maryland speech tests resulted in 96 percent bilaterally.  In addition, the audiologist noted that these results were deemed to have a good reliability and inter-test consistency.  But, the audiologist noted that retrochochlear involvement cannot be ruled out.  After reviewing the claims file, including service treatment records, the examiner opined that it was less likely than not that the Veteran's hearing loss was related to service.  As rationale, the audiologist noted that the Veteran's audiologic records from service and the 2003 VA examination results were inconsistent.  The audiologist then explained that the basis for the negative opinion was that the Veteran did not complain about nor seek treatment for his hearing loss until almost 40 years after discharge from service.  The audiologist noted awareness that service connection had been granted for tinnitus, and that this opinion was not in agreement with that fact.

VA examinations conducted in June 2014, March 2015, and April 2016 were considered invalid due to such inconsistencies as poor agreement between speech recognition and pure-town averages.  Speech recognition scores were further found to be unobtainable because of language difficulties, cognitive problems, and inconsistent work recognition scores.  Notwithstanding, hearing loss was found to be present.

In June 2014 the audiologist observed the Veteran to manifest three-frequency pure-tone averages of 48 decibels on the left and 70 decibels on right, and diagnosed bilateral sensorineural hearing loss.  The examiner noted that speech reception thresholds, however, were in poor agreement, measuring 25 decibel hearing loss on the left and 55 decibel hearing loss on the right.  Yet, the audiologist diagnosed sensorineural hearing loss at 500-4000 Hertz, bilaterally.  The audiologist sated an opinion as to etiology could not be determined without resorting to speculation because of the inconsistencies of the Veteran's responses.  In contrast, however, the examiner noted the Veteran's report of tinnitus beginning in service following back blast from a 106 rifle, with bleeding from his ears following the incident.

In March 2015, the Veteran's pure-tone thresholds again could not be measured.  Speech reception thresholds were measured at 35 decibels hearing loss on the left and 60 decibels hearing loss on the right.  The audiologist diagnosed normal hearing and stated an opinion as to etiology could not be offered without resorting to mere speculation due to the Veteran's inconsistent responses.  

In April 2016, the audiologist again stated the Veteran's pure-town thresholds could not be measured due to inconsistent responses by the Veteran.  Moreover, speech reception threshold and three-frequency pure-tone averages remained in poor agreement, measuring 30 decibels hearing level and 48 decibels for the left, respectively.  Scores for the right ear were not given.  The audiologist diagnosed sensorineural hearing loss in the 500-4000 Hertz range, bilaterally, and declined to make an opinion as to etiology.

The Veteran has submitted the written statements of his witnesses, DD and CJ, received in May 2012.  DD attests she is the Veteran's step-daughter for over 30 years.  She and CJ both attest to the Veteran's present loss of hearing.  DD described the Veteran's hearing as just about faded away.  C.F. attests they must sit in the front pew during church to hear the sermon.  (See Buddy/Lay Statements, VA Virtual records (rec'd 5/14/2012)).

In January 2017, the Veteran further testified as to the onset of his hearing loss.  IN particular, he testified that during service he was trained in heavy weaponry including the 88 millimeter mortar, 442 millimeter mortar, and the 106 recoilless rifle.  After the first day training on the recoilless rifle, he testified he had blood running out of his ears and experienced temporary hearing loss then.  The second day, he noticed hearing loss and went to the dispensary where they gave him drops.  After he deployed to Europe, he was assigned to a light weapons company and became a member of the 3rd Infantry Division's marksmanship committee.  He shot with the team in 1964 and 1965.  They fired five days a week, four hours a day, after which he experienced episodes of temporary hearing loss also.  He testified his symptoms of hearing loss, as well as of ringing in his ears, has been continuously present since then, and worsening, to the present.  He stated he learned to adjust, learning to lip read, and to use sign language.  (See January 2017 BVA VTC Transcripts, pp. 12-15 (rec'd 1/17/17)).

DD also testified at the January 2017 hearing, attesting that he had known the Veteran since her 20s, as he and her mother were high school sweethearts.  She said he would tell her stories of shooting during that time.  She would ask, wasn't it loud to shoot so close to your ear?, and he would reply, yes, but I couldn't hear.  She said she thought he had selective hearing then, but she has come to understand that he really cannot hear if she calls.  She testified that his hearing has really deteriorated over the last ten years.  (See, Id., p. 16). 

After review of the record, the Board finds that the Veteran's bilateral hearing loss meets the requirements of hearing loss as defined by VA.  See 38 C.F.R. § 3.385.  Namely, the audiometric results in October 2003 and February 2005 reflect qualifying hearing loss.  The Board is cognizant of the examiner's protestations of invalidity, but note that subsequent reports reflect poor compliance to word recognition studies due to poor language skills and cognition problems.  Notwithstanding, these reports also reflect findings of hearing loss.  Namely, findings of three-frequency pure-tone averages of 48 decibels on the left and 70 decibels on right in June 2014, with 25 speech reception threshold decibel hearing loss on the left and 55 decibel hearing loss on the right; speech reception thresholds were measured at 35 decibels hearing loss on the left and 60 decibels hearing loss on the right in March 2015; with diagnoses of sensorineural hearing loss in the 500-4000 Hertz range, bilaterally in April 2016 and June 2014.

In reviewing the evidence, the Board observes that the invalidity of these test results is based, at least in part, on poor agreement between speech recognition and pure-town results.  The Veteran's language skills and cognition problems, if present, are not likely to improve to the extent to facilitate these tests' improved validity.  The Veteran is already in his S, and has been lip reading and using sign language for some time now.  In contrast, the medical evidence, including VA treatment records, reveals no doubt that the Veteran manifests hearing loss such that hearing aids are required and have been prescribed.  

Thus, mindful that reasonable doubt must be resolved in favor of the Veteran, the Board finds accepts the October 2003 and February 2005 VA examination report findings as establishing current hearing loss within the meaning of the regulations.  See 38 C.F.R. § 3.102, 3.385.  

The Veteran must next establish that he experienced an inservice event or injury that may have caused his current hearing impairment.  

Service treatment records show complaints of and treatment for ear and hearing difficulties.  In addition, and as explained below, the Veteran exhibits current hearing loss.  His essential problem is establishing an etiological connection, or nexus, between his currently manifested hearing loss and military service.  After review of the evidence, the Board finds that the Veteran's hearing acuity measurements have been plagued by inconsistencies from pre-induction testing to the present.  However, resolving reasonable doubt in the Veteran's favor, the evidence establishes hearing loss within the meaning of 38 C.F.R. § 3.385 that is the etiological result of active service. 

At the outset, it must be noted that the Veteran had an in-service audiological evaluation during service in October 1963 and October 1965, at which time auditory thresholds were recorded.  However, because it is unclear whether such thresholds were recorded in using American Standards Association (ASA) units or International Standards Organization American national Standards Institute (ISO-ANSI) units, the Board will consider the recorded metrics under both standards, relying on the unit measurements most favorable to the Veteran's appeal.  As it relates to VA examinations and VA records, audiological reports were routinely converted from ISO-ANSI results to ASA units until the end of 1975 because the regulatory standard for evaluating hearing loss was not changed to require ISO-ANSI units until September 1975.

In light of the above, and where necessary to facilitate data comparison for VA purposes in the decision below, including under 38 C.F.R. § 3.385, audiometric data originally recorded using ASA standards will be converted to ISO-ANSI standard  by adding between 5 and 15 decibels to the recorded data as follows:


HERTZ

500
1000
2000
3000
4000
Add
15
10
10
10
5

In this case, the Board finds that neither ASA or ISO-ANSI results are more favorable to the Veteran.  This is so because, in the present case, pre-induction medical examination report reflects audiometric findings at a high level in the left ear, as follows (ASA numbers are first, with ISO-ANSI numbers in bold, second):


HERTZ
Oct 1963 Pre-Induc Exam
500
1000
2000
3000
4000
RIGHT
0(ASA)/15 (ISO-ANSI)
0/10
10/20
--
15/20
LEFT
5/20
70/80
65/75
--
60/65

Yet, the examiner diagnosed defective hearing on the right, which showed zero to minimally decreased hearing acuity on the right.  The Veteran's Physical Profile Serial System (PULHES) score in category "H" (for hearing and ears) was noted at two, a score which indicates that the audiometer average for each ear at 500, 1000, and 2000 Hertz measured no greater than 30 decibels; or that there were no individual levels greater than 35 decibels at these frequencies and no levels more than 55 decibels at 4000 Hertz; or that there was audiometer levels at 30 decibels at 500 Hertz, 25 decibels at 1000 and 2000 Hertz, and 35 decibels at 4000 Hertz in the better ear while the poorer ear may be deaf.  Such would seem to be the case here.  Nonetheless, the examiner noted hearing loss in the wrong ear.  Notwithstanding, the Veteran reported no complaints or treatment for any ear or hearing problem at pre-induction, and the pre-induction examination report also shows that hearing acuity was measured at 15 of 15 whispered and spoken voice, bilaterally.  The Veteran was ultimately found fit for military service.  

Report of medical history and examination at induction contained no new audiometric findings.  Service treatment records show no complaints of or treatment for hearing impairment or ear problems.  However, the Veteran reported ear, nose, and throat trouble and running ears at separation.  The report of medical history at separation reflects the examiner's notes that the Veteran had had trouble with running ears, which was treated and had no sequelae.  The Veteran's report of medical examination at discharge showed audiometric results as follows:


HERTZ
Oct 1965 Separation Exam
500
1000
2000
3000
4000
RIGHT
0/15
0/10
0/10
--
0/5
LEFT
0/15
0/10
0/10
--
0/5

His PULHES score at discharge in category "H" is 1, indicating audiometer average level for each ear not more than 25 decibels at 500, 1000, 2000 Hertz with no individual level greater than 30 decibels and not over 45 decibels at 4000 Hertz.

Analysis of these findings show that the Veteran appeared to enter service with hearing loss, and to have normal hearing acuity at separation.  The record offers no explanation for such a disparity.  The Veteran's service treatment records and his DD Form 214 reflect that he was assigned to the infantry as a light weapons infantryman, and that he served with the 7th Infantry, 3rd Infantry Division.  The examiner's misidentification as to which ear manifested decreased hearing acuity at pre-induction and the disparity between these audiometric findings and those of hearing acuity at 15 of 15 on spoken and whispered voice casts doubt on the findings of lessened hearing acuity in either ear at pre-induction to active service.  This doubt is only strengthened when one considers the disparity between pre-induction audiometric findings and audiometric findings at separation and compares this with the findings of normal hearing acuity in spoken and whispered voice, and normal findings of hearing acuity at separation.  Such doubt indicates that the pre-induction audiometric findings may have been unreliable.

Hence, given such doubt in the pre-induction audiometric findings, and the availability of spoken/whispered voice findings indicative of normal hearing acuity at pre-induction, the Board is mindful that reasonable doubt must be resolved in favor of the Veteran.  See 38 C.F.R. § 3.102, and finds that the presumption of soundness as applied to the Veteran's bilateral hearing acuity, remains intact.  

The final element required for service connection is causal nexus between the Veteran's inservice exposure to acoustic trauma and his current hearing loss.  In this regard, the medical evidence reveals only one medical opinion concerning the etiology of the Veteran's hearing loss-that in the provided by the VA examiner in August 2005.  The examiner opined that it was less likely than not that the Veteran's hearing loss was related to service.  While noting the Veteran's audiologic records from service and the 2003 VA examination results were inconsistent, the audiologist explained that the basis for the negative opinion was that the Veteran did not complain about nor seek treatment for his hearing loss until almost 40 years after discharge from service.  In providing this opinion, the examiner acknowledged that this opinion was inconsistent with the fact that service connection had been granted for tinnitus.

After review and analysis of all of the evidence, the Board finds that the August 2005 opinion is of less probative value than the Veteran's statements for two reasons.  First, the August 2005 examiner, as stated, relied heavily on the fact that the Veteran's report of examination at separation from active service reflects normal hearing sensitivity, and that the Veteran did not complain or seek treatment for hearing loss for many years after service.  The Board observes that the absence of audiometric findings of hearing loss within the meaning of the regulatory criteria during active service does not preclude service connection for hearing loss.  See Ledford, supra.  Thus, the lack of hearing loss within the meaning of 38 C.F.R. § 3.85, alone, cannot be an appropriate rationale for a determination that current hearing loss is not related to active service.  Second, the Veteran's testimony of experiencing hearing and ear problems during active service is consistent with the examiner's comments in the medical history at separation, wherein it is noted the Veteran received treatment for running ears during active service.  The Veteran's witness, DD, attested, in her written statement, that the Veteran told her in stories about his military service that the sound of gunfire so close to his ear was loud but that he didn't hear it.  This evidence was not of record at the time of the August 2005 opinion, and either not considered or not of record for subsequent VA examinations.  Consequently, the existing negative opinion cannot be probative.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis); see also Dalton v. Peake, 21 Vet. App. 23 (2007); Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 304 (2008) and Sklar v. Brown, 5 Vet. App. 140 (1993).

The Board finds the Veteran to be a credible witness and accepts the veracity of his statements and testimony concerning his exposure to acoustic trauma and hearing impairment in service.  His statements have been consistent throughout this appeal, and are corroborated by the service treatment records, which show treatment for hearing and ear complaints in service, and by the statement of his witness, who attests he spoke of loud noises and an inability to hear during his military service.  An inability to hear well, as well as ringing in one's ears, are symptoms the Veteran is competent to observe and attest.  See Layno, supra.  

Moreover, the Board notes that service connection was granted for tinnitus in a November 2003 rating decision, based on a similar reported fact pattern as provided by the Veteran.  

Given the lack of probative value in the August 2005 negative VA opinion, the Veteran's competent and credible statements of exposure to acoustic trauma and onset of hearing impairment in service, the corroboration of the former by service treatment records, and of the latter by his witness's written statement, the Board determines that the evidence is, at the least, in equipoise.  As such, the benefit of the doubt goes to the Veteran and entitlement to service connection for bilateral hearing loss is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


C.  Higher Evaluations for Bilateral Ankles

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. § Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. §38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.  

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service- connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  

A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  

Service connection for left ankle fracture and right ankle strain associated with left ankle fracture was granted in a November 2003 rating decision, each evaluated as 10 percent disabling under Diagnostic Code 5271, effective March 28, 2003.  In an August 2010 rating decision, the evaluation assigned the left ankle disability was increased to 20 percent under Diagnostic Code 5271, effective in March 2010.  The disabilities were then described as left ankle sprain with calcaneal spurs on x-ray in and right ankle strain with calcaneal spurs on x-ray in 2005 associated with left ankle sprain.  In January 2013, the evaluation assigned the right ankle disability was increased to 20 percent under Diagnostic Code 5271 effective in March 2012.  The 20% evaluation assigned his left ankle disability was confirmed and continued.  The Veteran appealed this rating decision.

Diagnostic Code 5271 code provides a 10 percent evaluation for "moderate" limitation of motion and a 20 percent evaluation for "marked" limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  The rating schedule authorizes the assignment of a 0 percent (noncompensable) rating in every instance in which the rating schedule does not provide for such a rating and the requirements for a compensable rating are not met.  38 C.F.R. § 4.31.  Normal ranges of motion of the ankle are as follows:  dorsiflexion from 0 to 20 degrees and plantar flexion from 0 to 45 degrees.  38 C.F.R. § 4.71a, Plate II.  The terms "moderate" and "marked" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In the present case, the Veteran is already assigned the maximum evaluation afforded under Diagnostic Code 5271.  A higher evaluation is not warranted absent findings of ankyloses, as specified in Diagnostic Code 5270.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5271.

However, the record does not reflect that either ankle has been found to be ankylosed.  Rather, VA examinations in November 2012 and January 2016 reflect findings of range of bilateral ankle joint motion, albeit limited and painful.  In November 2012, range of motion was measured at 5 to 5 degree plantar flexion and 10 to 10 degrees dorsiflexion on the left, and on the 5 to 5 degrees plantar flexion and 10 to 10 degrees dorsiflexion on the right.  However, the examiner stated that ankyloses was not present in either joint.  In January 2016, range of motion was found to measure zero to 10 degrees dorsiflexion and zero to 30 degrees plantar flexion, bilaterally.  Ankyloses was not found in either joint.  (See, generally, November 2012 and January 2016 VA Examinations

In March 2016, the Veteran's treating VA physician provided a VA DBQ examination that also found painful, limited motion, and decreased strength but no ankyloses.  (See %VA tx'ing physician DBQ exam/opinion (rec'd 3/20/16).

In reaching this conclusion, the Board has considered the effect on daily and occupational functioning.  In this regard, the evidence shows that right ankle symptoms are productive of no more than moderate functional impairment, and no more than moderate impact on occupational functioning as contemplated by the Diagnostic Code.

The evidence thus cannot support an assignment of greater than 20 percent  under Diagnostic Code 5271.  Moreover, neither the lay nor medical evidence reflects the functional equivalent of symptoms required for a higher or separate disability evaluation under any other potentially applicable provision of the rating schedule.  In order to warrant a higher or separate evaluation, there must be the functional equivalent of ankyloses, or of malunion or removal of a bone.  These findings are simply not present.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5273, 5274.  

Also, there is no basis to stage the rating as the evidence shows no distinct period where the disability exhibited symptoms that would warrant a different rating. Fenderson, supra.  As noted, the Board finds that the medical evidence reflects findings that more closely approximate moderate limitation of ankle motion throughout the time period under appeal.  

Accordingly, there is no benefit of the doubt to be resolved, and the preponderance of the evidence is against the assignment of a rating greater than 20 percent for either the left or the right ankle disability under the diagnostic code.  See 38 C.F.R. §§ 3.102, 4.71a, Diagnostic Codes 5271, 5270, 5273, 5274. 


D.  Extraschedular and TDIU 

The Board is required to also consider whether extra schedular consideration may be warranted for a higher evaluation under 38 C.F.R. § 3.321(a).  If so, the claim should be referred to the Director of the VA Compensation Service for such determination.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  In this case, the criteria does not reasonably describe the claimant's disability level and symptomatology, and the medical evidence presents the possibility that the Veteran's functional impairment resulting from his bilateral ankle disability exceeds the ability of the designated diagnostic code's capacity to accurately reflect his functional impairment, as corroborated by testimony and statements of the Veteran and his witnesses.  (See Buddy/Lay Statements, VA Virtual Documents (rec'd 5/14/12); see %Employer's statements, rec'd 6/27/03, 8/15/03, 5/20/04, 7/6/04, and 11/16/07; see also %4192:  Employer (rec'd 10/19/04)).

Specifically, the Veteran has stated and testified before the undersigned that his bilateral ankle disabilities are manifested by swelling, instability, and excruciating pain that renders him unable to walk or sit.  He testified he has fallen ten times in the last six months (see Transcripts, p. 3-4).  His witness, JE, testified that is was more like 15 times he had fallen.  Day to day, she stated, the Veteran can't move his ankle.  One will be swollen and the other will be okay, but once he tries to use the un-swollen ankle, it swells up and then he can't move it either.  She stated he needs assistance with grocery shopping, bathing, shaving, cooking, cleaning and pretty much all the normal activities of daily living; and that she assists him with putting on clothes, shoes, socks and pajamas, and getting him to the bathroom (see Transcripts, pp. 4, 7).  DD testified that she has known the Veteran for numerous years and she can see the pain in his face.  He tries not to show it.  He has gone from walking up straight to being bent over and shuffling like an old man.  She stated it is hard to see him suffer.  Trying to walk from the bedroom to the bathroom, shuffling like he does with pain in his ankles and back is hard to watch.  (See Transcripts, pp. 7-8).

The Board finds the Veteran and his witnesses to be credible.  Their testimony is consistent with the Veteran's statements throughout his claims, and with the observations of his witnesses-including such earlier written statements proffered by former employers and other witnesses.  Statements of pain, slow movement, and falling; of observations of pain in the Veteran's face and an inability, in general, to complete the activities of daily living, are capable of lay observation.  See Layno, supra.

In addition, VA treatment records show complaints of and treatment for ankle pain, swelling, and stiffness to include prescription of a walker in October 2012 (See CAPRI documents, VA Virtual Records, rec'd 12/11/12.  

Thus, the medical and lay evidence tends to demonstrate that the Veteran experiences greater functional impairment than is afforded by the rating schedule.  Accordingly, the matter of an extraschedular evaluation under 38 C.F.R. § 3.321(a) is below remanded for further development and adjudication.

Concerning whether or not a claim of unemployability has been raised by the record in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009), the Board notes that the Veteran raised a claim for TDIU in March 2016, and that this claim has been referred to the AOJ for adjudication.  Accordingly, a discussion as to whether the issue is raised by the evidence is not necessary.  


ORDER

New and material evidence having been submitted, the previously denied claim to service connection for bilateral hearing loss is reopened.

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to an evaluation greater than 20 percent for left ankle sprain with calcaneal spurs by x-ray is denied. 

Entitlement to an evaluation greater than 20 percent for right ankle strain associated with left ankle sprain with calcaneal spurs by x-ray is denied.



REMAND

As discussed above, the Board finds that this Veteran's disability picture is not be wholly contemplated by the rating schedule, and the assigned evaluation is therefore not adequate.  Referral for extra-schedular consideration is required.  See Thun, supra. 

In addition, the Veteran seeks service connection for a lower back disability, including as secondary to his service-connected ankles.  The Board observes that service treatment records show the Veteran was an infantryman assigned to 7th Infantry, 3rd Infantry Division.  He was stationed overseas, in Germany.  (See STRs, p. 9, (rec'd 3/5/1979)).  In addition, these records show he jumped from helicopters on at least one occasion (see Id., p. 14).  While the record contains opinions as to whether the Veteran's lower back disability may be the result of his service-connected bilateral ankles including aggravation, the Board cannot find that a full and developed opinion has been provided as to whether the Veteran's lower back disability may be the result of his active service, including the training and duties expected of an light weapons infantryman.  See April 2016 VA Examination (rec'd 4/19/16), August 2016 VA opinion (rec'd 8/15/16)); see also %VA tx'ing physician DBQ exam/opinion (rec'd 3/20/16), but also see %Addendum to 3/16 DBX exam by Vet's tx'ing phys (rec'd 10/28/16).

This must be done.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Bowling v. Principi, 15 Vet. App. 1, 12 (2001); see also Green v. Derwinski, 1 Vet. App. 121, 124) (1991).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Perform any and all development considered necessary to adjudicate the Veteran's claims for extraschedular consideration under 38 C.F.R. § 3.321(a) for a higher rating for bilateral ankle disabilities; and for service-connection for a lower back disability, including as directly related to active service and as secondary to the service-connected bilateral ankle disabilities.  

2.  After the above development has been completed, scheduled the Veteran for VA examination to determine the etiology of his claimed lower back disability.  The claims folder, to include this remand, must be made available to the examiner(s) for review, and the examination report(s) should reflect that such a review was accomplished.  All studies deemed appropriate shall be performed, and all findings shall be set forth in detail.  

The examiner is asked to address whether it is at least as likely as not that the Veteran has a current back disability that is related to, or began during, his military service; or that is in any way related to his service connected bilateral ankle disabilities, to include aggravation of a nonservice-connected disability by a service-connected disability.  The examiner should specifically address the impact of the Veteran's having jumped from helicopters in the process of his job and training for his job.  

3.  Submit the claim of entitlement for an extraschedular evaluation for increased evaluations for left and right ankle disabilities under 38 C.F.R. § 3.321(a) to the Director, Compensation Service. 

4.  After all of the above development is completed and any other development that may be warranted, readjudicate the claims.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


